     Case: 1:20-cv-03347 Document #: 35 Filed: 07/10/20 Page 1 of 1 PageID #:189

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

David Summers
                                        Plaintiff,
v.                                                     Case No.: 1:20−cv−03347
                                                       Honorable Matthew F. Kennelly
RTI Surgical Holdings, Inc., et al.
                                        Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, July 10, 2020:


        MINUTE entry before the Honorable Matthew F. Kennelly: Telephonic status
hearing held on 7/10/2020. Defendants' motion to consolidate cases [6] is granted as to the
request to consolidate. Cases 20 C 3347, 20 C 3464, and 20 C 3953 are hereby
consolidated, and all filings should be made under Case 20 C 3347 only, but using all
three captions until further order. Any response to the motion to appoint a leadership
structure is due by 7/31/2020. Parties are to file a joint status report by 7/31/2020 that
states how the parties wish to proceed in regards to the complaint (filing a consolidated
complaint, or some other alternative). Telephonic status hearing is set for 10/8/2020 at
8:45 a.m. The following call−in number will be used for the hearing: 888−684−8852,
access code 746−1053. Mailed notice. (mma, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
